229 Ga. 656 (1972)
193 S.E.2d 846
COLEMAN
v.
CALDWELL.
27439.
Supreme Court of Georgia.
Submitted September 12, 1972.
Decided October 23, 1972.
Eugene Coleman, pro se.
Arthur K. Bolton, Attorney General, for appellee.
NICHOLS, Justice.
This is an appeal in a habeas corpus case where the prisoner was remanded to custody. The prisoner was convicted of theft by taking and sentenced to ten years imprisonment. Held:
1. Under the decision of this court in the case of Todd v. State, 228 Ga. 746 (187 SE2d 831), the trial of the defendant in accordance with the provisions of the Act of 1970 (Ga. L. 1970, pp. 949, 950; Code Ann. § 27-2534), although the date the alleged crime was committed was prior to the effective date of such Act, is not a proper ground to set aside a conviction upon a petition for writ of habeas corpus.
2. "The function of the writ of habeas corpus is not to determine the guilt or innocence of a person accused of crime and is not a substitute for a review to correct errors of law. See Bush v. Chappell, 225 Ga. 659, 660 (171 SE2d 128); and Bonner v. Smith, 226 Ga. 250 (174 SE2d 438)." Perdue v. Smith, 228 Ga. 770 (1) (187 SE2d 862). Accordingly, the contentions of the prisoner that the evidence was insufficient to support the verdict of guilty against him and that the trial court erred in admitting evidence upon such trial over the objection of his attorney do not raise any question which would authorize the setting aside of the prisoner's conviction.
Judgment affirmed. All the Justices concur.